UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended:September 27, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-31805 JOURNAL COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) WISCONSIN 20-0020198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 W. State Street, Milwaukee, Wisconsin 53203 (Address of principal executive offices) (Zip Code) 800-388-2291 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) (Registrant is not yet required to provide financial disclosure in an Interactive Data File format). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Number of shares outstanding of each of the issuer’s classes of common stock as of October 23, 2009 (excluding 8,676,705 shares of class B common stock held by our subsidiary, The Journal Company): Class Outstanding at October 23, 2009 Class A Common Stock 41,640,929 Class B Common Stock 9,865,314 Class C Common Stock 3,264,000 JOURNAL COMMUNICATIONS, INC. INDEX Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of September 27, 2009 and December 28, 2008 2 Unaudited Consolidated Condensed Statements of Operations for the Third Quarter and Three Quarters Ended September 27, 2009 and September 28, 2008 3 Unaudited Consolidated Condensed Statement of Shareholders’ Equity for the Three Quarters Ended September 27, 2009 4 Unaudited Consolidated Condensed Statements of Cash Flows for the Three Quarters Ended September 27, 2009 and September 28, 2008 5 Notes to the Unaudited Consolidated Condensed Financial Statements as of September 27, 2009 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure of Market Risk 39 Item 4. Controls and Procedures 40 Part II. Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Balance Sheets (in thousands, except share and per share amounts) September 27, 2009 December 28, 2008 Assets Current assets: Cash and cash equivalents $ 3,425 $ 4,040 Receivables, less allowance for doubtful accounts of $4,952 and $4,734 61,201 79,418 Inventories, net 3,324 5,935 Prepaid expenses and other current assets 12,081 4,472 Syndicated programs 10,123 11,088 Deferred income taxes 4,398 4,869 Total Current Assets 94,552 109,822 Property and equipment, at cost, less accumulated depreciation of $249,923 and $233,380 206,788 221,158 Goodwill 9,098 4,285 Broadcast licenses 82,920 101,120 Other intangible assets, net 25,470 26,706 Deferred income taxes 64,346 64,420 Syndicated programs 4,195 3,091 Other assets 1,598 11,997 Total Assets $ 488,967 $ 542,599 Liabilities And Shareholders’ Equity Current liabilities: Accounts payable $ 23,735 $ 23,582 Accrued compensation 11,417 15,046 Accrued employee benefits 6,535 7,214 Deferred revenue 16,218 15,001 Accrued income taxes 134 43 Syndicated programs 12,784 12,348 Other current liabilities 7,930 6,668 Current portion of long-term liabilities 575 1,609 Total Current Liabilities 79,328 81,511 Accrued employee benefits 62,178 64,620 Syndicated programs 7,415 7,871 Long-term notes payable to banks 172,225 215,090 Other long-term liabilities 2,485 5,445 Shareholders’ equity: Preferred stock, $0.01 par – authorized 10,000,000 shares; no shares outstanding at September 27, 2009 and December 28, 2008 Common stock, $0.01 par: Class C – authorized 10,000,000 shares; issued and outstanding: 3,264,000 shares at September 27, 2009 and December 28, 2008 33 33 Class B – authorized 120,000,000 shares; issued and outstanding (excluding treasury stock):9,903,559 shares at September 27, 2009 and 9,938,816 shares at December 28, 2008 176 183 Class A – authorized 170,000,000 shares; issued and outstanding: 41,598,934 shares at September 27, 2009 and 40,553,107 shares at December 28, 2008 416 406 Additional paid-in capital 258,068 256,716 Accumulated other comprehensive loss (33,152 ) (34,355 ) Retained earnings 48,510 53,794 Treasury stock, at cost (8,676,705 class B shares) (108,715 ) (108,715 ) Total Shareholders’ Equity 165,336 168,062 Total Liabilities And Shareholders’ Equity $ 488,967 $ 542,599 See accompanying notes to unaudited consolidated condensed financial statements. 2 Index JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Statements of Operations (in thousands, except per share amounts) Third Quarter Ended Three Quarters Ended September 27, 2009 September 28, 2008 September 27, 2009 September 28, 2008 Revenue: Publishing $ 46,479 $ 59,452 $ 144,036 $ 181,997 Broadcasting 42,453 53,994 125,410 156,790 Printing services 11,086 16,099 36,621 49,395 Other 5,059 6,725 15,273 22,443 Total revenue 105,077 136,270 321,340 410,625 Operating costs and expenses: Publishing 27,316 35,405 86,387 103,454 Broadcasting 24,098 26,565 67,333 75,455 Printing services 9,957 13,396 32,216 41,027 Other 4,485 5,781 13,488 18,971 Total operating costs and expenses 65,856 81,147 199,424 238,907 Selling and administrative expenses 35,542 43,313 109,879 130,700 Broadcast license impairment 38,762 18,975 38,762 Total operating costs and expenses and selling and administrative expenses 101,398 163,222 328,278 408,369 Operating earnings (loss) 3,679 (26,952 ) (6,938 ) 2,256 Other income and (expense): Interest income 2 Interest expense (645 ) (1,940 ) (2,194 ) (6,103 ) Total other income and (expense) (645 ) (1,940 ) (2,194 ) (6,101 ) Earnings (loss) from continuing operations before income taxes 3,034 (28,892 ) (9,132 ) (3,845 ) Provision (benefit) for income taxes 1,209 (11,791 ) (6,246 ) (2,038 ) Earnings (loss) from continuing operations 1,825 (17,101 ) (2,886 ) (1,807 ) Gain from discontinued operations, net of $0 applicable income tax expense 400 Net earnings (loss) $ 1,825 $ (17,101 ) $ (2,886 ) $ (1,407 ) Earnings (loss) per share: Basic – Class A and B common stock: Continuing operations $ 0.02 $ (0.35 ) $ (0.08 ) $ (0.06 ) Discontinued operations 0.01 Net earnings (loss) $ 0.02 $ (0.35 ) $ (0.08 ) $ (0.05 ) Diluted – Class A and B common stock: Continuing operations $ 0.02 $ (0.35 ) $ (0.08 ) $ (0.06 ) Discontinued operations 0.01 Net earnings (loss) $ 0.02 $ (0.35 ) $ (0.08 ) $ (0.05 ) Basic and diluted – Class C common stock: Continuing operations $ 0.17 $ 0.14 $ 0.43 $ 0.42 Discontinued operations 0.01 Net earnings $ 0.17 $ 0.14 $ 0.43 $ 0.43 See accompanying notes to unaudited consolidated condensed financial statements. 3 Index Journal Communications, Inc. Unaudited Consolidated Statements of Shareholders' Equity Three Quarters Ended September 27, 2009 (in thousands, except per share amounts) Accumulated Additional Other Treasury Preferred Common Stock Paid-in- Comprehensive Retained Stock, Stock Class C Class B Class A Capital Loss Earnings at cost Total Balance at December 28, 2008 $ - $ 33 $ 183 $ 406 $ 256,716 $ (34,355 ) $ 53,794 $ (108,715 ) $ 168,062 Net earnings 121 121 Change in pension and postretirement (net of deferred tax expense of $962) 1,438 1,438 Dividends declared: Class C ($0.142 per share) (464 ) (464 ) Class B ($0.02 per share) (200 ) (200 ) Class A ($0.02 per share) (812 ) (812 ) Issuance of shares: Conversion of class B to class A (1 ) 1 - Stock grants 10 10 Employee stock purchase plan 1 209 210 Shares withheld from employees for tax withholding (20 ) (20 ) Stock-based compensation 325 1 326 Balance at March 29, 2009 - 33 183 407 257,240 (32,917 ) 52,440 (108,715 ) 168,671 Net earnings (4,832 ) (4,832 ) Change in pension and postretirement (net of deferred tax benefit of $176) (258 ) (258 ) Dividends declared: Class C ($0.142 per share) (464 ) (464 ) Issuance of shares: Conversion of class B to class A (2 ) 2 - Stock grants 73 73 Stock-based compensation 328 5 333 Balance at June 28, 2009 - 33 181 409 257,641 (33,175 ) 47,149 (108,715 ) 163,523 Net earnings 1,825 1,825 Change in pension and postretirement (net of deferred tax expense of $16) 23 23 Dividends declared: Class C ($0.142 per share) (463 ) (463 ) Issuance of shares: Conversion of class B to class A (7 ) 7 - Stock grants 21 21 Employee stock purchase plan 2 158 160 Stock-based compensation 248 (1 ) 247 Balance at September 27, 2009 $ - $ 33 $ 176 $ 416 $ 258,068 $ (33,152 ) $ 48,510 $ (108,715 ) $ 165,336 See accompanying notes to unaudited consolidated condensed financial statements. 4 Index JOURNAL COMMUNICATIONS, INC. Unaudited Consolidated Condensed Statements of Cash Flows (in thousands) Three Quarters Ended September 27, 2009 September 28, 2008 Cash flow from operating activities: Net loss $ (2,886 ) $ (1,407 ) Less gain from discontinued operations 400 Loss from continuing operations (2,886 ) (1,807 ) Adjustments for non-cash items: Depreciation 19,891 20,477 Amortization 1,481 1,516 Broadcast license impairment 18,975 38,762 Provision for doubtful accounts 2,162 1,317 Deferred income taxes (257 ) (4,470 ) Non-cash stock-based compensation 1,005 1,224 Curtailment gains for pension plans (353 ) (Gain) loss from disposal of assets (1,894 ) 106 Net changes in operating assets and liabilities, excluding effect of sales and acquisitions: Receivables 16,055 4,079 Inventories 2,611 795 Accounts payable 153 (5,509 ) Other assets and liabilities (2,967 ) (10,615 ) Net Cash Provided By Operating Activities 53,976 45,875 Cash flow from investing activities: Capital expenditures for property and equipment (5,536 ) (15,139 ) Insurance proceeds and proceeds from sales of assets 1,054 49 Sale of business 492 Acquisition of businesses (6,593 ) (18,297 ) Net Cash Used For Investing Activities (10,583 ) (33,387 ) Cash flow from financing activities: Proceeds from long-term notes payable to banks 105,365 162,160 Payments on long-term notes payable to banks (148,230 ) (117,895 ) Proceeds from issuance of common stock 333 527 Redemption of common stock (44,833 ) Cash dividends (1,476 ) (14,037 ) Net Cash Used For Financing Activties (44,008 ) (14,078 ) Net Decrease In Cash And Cash Equivalents (615 ) (1,590 ) Cash and cash equivalents: Beginning of year 4,040 6,256 At September 27, 2009 and September 28, 2008 $ 3,425 $ 4,666 See accompanying notes to unaudited consolidated condensed financial statements. 5 Index JOURNAL COMMUNICATIONS, INC. Notes to Unaudited Consolidated Condensed Financial Statements (in thousands, except per share amounts) 1 BASIS OF PRESENTATION The accompanying unaudited consolidated condensed financial statements have been prepared by Journal Communications, Inc. and its wholly owned subsidiaries in accordance with U.S. generally accepted accounting principles and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) and reflect normal and recurring adjustments, which we believe to be necessary for a fair presentation.As permitted by these regulations, these statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for annual financial statements.However, we believe that the disclosures are adequate to make the information presented not misleading.The balance sheet at December 28, 2008 has been derived from the audited financial statements at that date, but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.Adjustments related to NorthStar Print Group, Inc. have been reflected as discontinued operations in our consolidated condensed financial statements for the three quarters of 2008.The operating results for the third quarter and three quarters ended September 27, 2009 are not necessarily indicative of the operating results that may be expected for the fiscal year ending December 27, 2009.You should read these unaudited consolidated condensed financial statements in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 28, 2008. We have evaluated subsequent events through October 30, 2009, the date the accompanying financial statements were filed with the SEC.As of October 30, 2009, there were no subsequent events which required recognition in our consolidated financial statements. 2 ACCOUNTING PERIODS Our fiscal year is a 52-53 week year ending on the last Sunday of December in each year.In addition, we have four quarterly reporting periods, each consisting of 13 weeks and ending on a Sunday, provided that once every six years, the fourth quarterly reporting period will be 14 weeks. 3 NEW ACCOUNTING STANDARDS Future Adoptions In December 2008, the Financial Accounting Standards Board (FASB) amended the existing guidance on an employers’ disclosures about plan assets of a defined benefit pension or other postretirement plan.The guidance is effective for fiscal years ending after December 15, 2009.Upon initial application, the guidance is not required for earlier periods that are presented for comparative purposes.Earlier application of the guidance is permitted.We do not believe the effect of adopting the guidance on an employers’ disclosures will have a material impact on our consolidated financial statements. Current Adoptions In August2009, the FASB issued amended guidance for fair value measurements and disclosures.The guidance provides clarification for the circumstances when a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using a valuation technique that uses either the quoted price of the identical liability when traded as an asset or quoted prices for similar liabilities or similar liabilities when traded as assets. This guidance is effective upon issuance. The adoption of this guidance did not have a material impact on our consolidated financial statements. In May 2009, the FASB issued guidance on the accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.Specifically, this guidance provides: ·The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; ·The circumstance under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and ·The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This guidance is effective for interim or annual financial periods ending after June 15, 2009, and shall be applied prospectively.We adopted this guidance in the second quarter of 2009.The adoption of this guidance did not have a material impact on our consolidated financial statements. 6 Index JOURNAL COMMUNICATIONS, INC. Notes to Unaudited Consolidated Condensed Financial Statements (in thousands, except per share amounts) 3 NEW ACCOUNTING STANDARDS continued In April 2009, the FASB issued amended guidance on the disclosures about fair value of financial instruments in interim financial information. Under this amended guidance, an entity shall disclose in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position.
